Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 3/17/2022 is acknowledged.
Claims 12-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/17/2022.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
All the language with regard to the change in a wearer’s foot (e.g. position/orientation/rotation in claims 2-7) is lacking proper antecedent basis in the specification.  Furthermore “the change in foot position to controlling a lacing engine to adjust a fit of the article of footwear relative to the foot of the wearer”, in claim 2, and similar language throughout is lacking proper antecedent basis in the specification.
Starting in claim 2 and found throughout the claims, “body sensor” and “lacing engine” is lacking proper antecedent basis in the specification.  In the specification there is a “weight sensor” (i.e. 1606; see paragraph 00147) but no reference to a “body sensor”.  The “lacing engine” appears to be referring to the motor, drive shaft, belts, etc.

lacking proper antecedent basis in the specification.
In claim 4, “the processor circuit is configured to determine whether the change in the foot position meets the response criteria by comparing the sensor signal to a signal morphology limit” is lacking proper antecedent basis in the specification.
In claim 5, “wherein generating the lacing engine control signal includes using the processor circuit to characterize a location of the foot of the wearer relative to the body sensor” is lacking proper antecedent basis in the specification.
In claim 6, “wherein generating the lacing engine control signal includes using the processor circuit to characterize an orientation of the foot of the wearer relative to the body sensor” is lacking proper antecedent basis in the specification.
In claim 7, “wherein generating the lacing engine control signal includes using the processor circuit to characterize a rotation of the foot of the wearer relative to a footbed of the article of footwear” is lacking proper antecedent basis in the specification.
In claim 8, “wherein controlling the lacing engine includes suppressing actuation of the lacing engine to maintain a tension characteristic of the article of footwear about the foot of the wearer” is lacking proper antecedent basis in the specification.
In claim 10, “detecting a gesture signal from the wearer, using a gesture sensor, and wherein controlling the lacing engine includes in response to the gesture signal” is lacking proper antecedent basis in the specification.
In claim 11, “wherein sensing the change in the foot position of the wearer includes changing a baseline or reference characteristic of the body sensor based on an lacking proper antecedent basis in the specification.
The specification should ideally serve as a glossary to the claim terms so that the examiner and the public can clearly ascertain the meaning of the claim terms. Correspondence between the specification and claims is required by 37 CFR 1.75(d)(1), which provides that claim terms must find clear support or antecedent basis in the specification so that the meaning of the terms may be ascertainable by reference to the specification. Glossaries of terms used in the claims are a helpful device for ensuring adequate definition of terms used in claims. If the specification does not provide the needed support or antecedent basis for the claim terms, the specification should be objected to under 37 CFR 1.75(d)(1). See MPEP § 608.01(o) and MPEP § 2181, subsection IV. Applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the claim terms provided no new matter is introduced, or amend the claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The following contains new matter:
All the language with regard to the change in a wearer’s foot (e.g. position/orientation/rotation in claims 2-7) is new matter.  Furthermore “the change in foot position to controlling a lacing engine to adjust a fit of the article of footwear relative to the foot of the wearer”, in claim 2, and similar language throughout is new matter.
In claim 3, “the lacing engine control signal indicates whether the change in the foot positioned as sensed by the body sensor meets a criteria” is new matter.
In claim 4, “the processor circuit is configured to determine whether the change in the foot position meets the response criteria by comparing the sensor signal to a signal morphology limit” is new matter.
In claim 5, “wherein generating the lacing engine control signal includes using the processor circuit to characterize a location of the foot of the wearer relative to the body sensor” is new matter.
In claim 6, “wherein generating the lacing engine control signal includes using the processor circuit to characterize an orientation of the foot of the wearer relative to the body sensor” is new matter.
new matter.
In claim 8, “wherein controlling the lacing engine includes suppressing actuation of the lacing engine to maintain a tension characteristic of the article of footwear about the foot of the wearer” is new matter.
In claim 10, “detecting a gesture signal from the wearer, using a gesture sensor, and wherein controlling the lacing engine includes in response to the gesture signal” is new matter.
In claim 11, “wherein sensing the change in the foot position of the wearer includes changing a baseline or reference characteristic of the body sensor based on an environment in which the article of footwear is used” is new matter.
See paragraph 00144-01447 which teaches the relationship between the weight sensor (this appears to be what applicant is referring to by “body sensor”) and the control system (1650).   The automatic adjustment with regard to the weight sensor is activated when “a foot is inserted into upper 102 and pressed against heel portion 1797, a signal may be sent to control system 1650 to activate the strap moving mechanism 1202”, lines 2-4 of paragraph 00147.  There is no teaching of the rotation, change, or orientation of the wearer’s foot in combination with a sensor to automatically adjust an active article of footwear.
Claims 2-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Due to the lacks of disclosure in the specification as indicated above, it is not possible to determine the scope of the claims 2-11.
The phrase “body sensor” and “lacing engine” appears to be possibly the “weight sensor” and the structure (i.e. motor 1230, drive shaft 1232, gears 1240,1242, belts 1250,1252, etc.) found within the sole cavity 1291, respectively, but the functional language and the method steps corresponding to the sensor and lacing engine is not clear since no support for such language can be found in the original disclosure.
In claim 10, the phrase “detecting a gesture signal from the wearer” is not understood since no gesture signal is disclosed.  It is not clear what structure and/or second sensor applicant is referring too.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-11, as understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7310895 (Whittlesey).
Regarding claims 2-11, Whittlesey discloses a method for automatically adjusting an active article of footwear when the article is in-use by a wearer, the method comprising: sensing, using a body sensor (pressure sensor 36 located in the sole) in the article of footwear, a change in a foot position of the wearer; and in response to the change in the foot position as sensed by the body sensor (e.g. the foot position between the walking movement and swinging movement of the user’s foot position; see col. 3, lines 4-27 and col. 6, line 50 to col. 7, line 54, during movement the foot will be re-orientated and rotating as claimed), controlling a lacing engine [controller 38 and adjustors (e.g. lace adjustors 51)] to adjust a fit of the article of footwear relative to the foot of the wearer.
	Regarding claim 3, Whittlesey using a processor circuit (controller includes a central processing unit, see col. 5, lines 56-57), a lacing engine control signal for the lacing engine (wire 40 sends signal from sensor to control unit and wire 52 connects and sends a signal from the controller to the adjuster), wherein the lacing engine control signal indicates whether the change in the foot position as sensed by the body sensor meets a response criteria, and wherein controlling the lacing engine includes in response to the lacing engine control signal (wire 52 connects and sends a signal from the controller to the adjuster).
	Regarding claims 4 and 11, Whittlesey further comprising receiving a sensor signal (via wire 40) from the body sensor, the sensor signal indicating the foot position of the wearer over time; and wherein the processor circuit is configured to determine 
	Regarding claim 9, see col. 6, lines 50-64.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732
Tel: (571) 272-4556